Citation Nr: 1019998	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-13 868	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for osteoporosis of 
the lumbar spine, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to an increased rating for polyarteritis 
nodosa, currently evaluated as 60 percent disabling. 

3.  Entitlement to an increased rating for left hip 
osteopenia, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for right hip 
osteopenia, currently evaluated as 10 percent disabling. 

5.  Entitlement to an initial rating in excess of 60 percent 
for neurological abnormalities of the right lower extremity 
with foot drop. 

6.  Entitlement to an initial rating in excess of 80 percent 
for neurological abnormalities of the left lower extremity 
with foot drop.

7.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to the service-connected 
polyarteritis nodosa. 

8.  Entitlement to service connection for diverticulosis, to 
include as secondary to the service-connected polyarteritis 
nodosa.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to 
January 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and January 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  While the appeal was pending, 
the Veteran died.

The Veteran's widow, L. H., raised a claim of entitlement to 
accrued benefits.  (See VA Form 21-4138, Statement in Support 
of Claim, dated and signed by L. H., in March 2010).  The 
issue of entitlement to accrued benefits has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran had active military service from November 
1966 to January 1968.  

2.  The Veteran died on February [redacted], 2010, during the pendency 
of the appeal.


CONCLUSION OF LAW

Because the Veteran died during the pendency of the appeal, 
the Board has no jurisdiction to adjudicate the merits of the 
claims.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2009); but see Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died during the pendency of the appeal.  As a 
matter of law, Veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the appellant and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the Veteran for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the RO from which 
the claim originated (listed on the first page of this 
decision).  


ORDER

The appeal is dismissed.



		
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


